Citation Nr: 1519165	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-26 437	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially adaptive housing. 

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to March 1970.  He was awarded, in part, the Bronze Star Medal with "V" Device. 

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By that rating action, the RO denied entitlement to specially adapted housing.  The Veteran appealed this rating action to the Board. 

In August 2012, the Veteran executed a VA Form 21-22a-Appointment of Individual as Claimant's Representative-in favor of John P. Dorrity, Director of the Ocean County Veterans Service Bureau, pursuant to 38 C.F.R.§ 14.630 (2014) (Authorization for a particular claim).

In April 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  During the hearing, the Veteran waived initial RO consideration of all evidence received by VA after issuance of an August 2012 statement of the case (SOC).  (Transcript (T.) at page (pg. 3)).  Thus, a remand to have the RO initial consider this evidence in a supplemental SOC is not required.  38 C.F.R. § 20. 1304 (2014). 

Regarding the Veteran's claim of entitlement to automobile and adaptive equipment or adaptive equipment only, the RO denied this claim in an April 2014 rating action.  VA received the Veteran's notice of disagreement on this issue in January 2015.  (See VA Form 21-0958, notice of disagreement, received by VA in January 2015).  The RO has not issued a SOC that addresses this issue; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

The issues of entitlement to a special home adaption grant, entitlement to service connection for ischemic heart disease secondary to Agent Orange exposure and entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD)  have been raised by the record in VA Form 26-4555, Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant and VA Form 21-526(b), Veteran's Supplemental Claim for Compensation, dated and signed by the Veteran in July 2010 and January 2015, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims additional substantive and procedural development is warranted.  Specially, the AOJ should obtain outstanding VA treatment records; schedule the Veteran for a VA examination in conjection with his claim of entitlement to specially adapted housing; and, issue a statement of the case addressing the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  


A.  Substantive Development

i) VA treatment reports

The Veteran testified that he has continued to seek treatment from the VA community based outpatient clinic in Brick, New Jersey.  (T. at pg. 4).  Records from the above-cited VA facility, dated through September 2014, are of record.  On remand, attempts must be made to obtain and associate with the claims file VA records of treatment regarding the Veteran dated from September 2014.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

ii) VA examination

The Veteran seeks entitlement to specially adapted housing.  He contends that he is entitled to specially adapted housing because he is unable to ambulate without an assistive device because of his service-connected residuals of a right total knee replacement and laceration of the left leg, Muscle Group XII.  (T. at pages (pgs.) 12-14)).

The Veteran has been awarded service connection for the following disabilities: (i) PTSD (evaluated as 70 percent disabling); (ii) Residuals of a total right knee arthroplasty (evaluated as 30 percent disabling); (iii) Degenerative joint disease, synovitis of the right knee (20 percent disabling for the period from July 7, 1982 to July 24, 2012); (iv) Residuals of a laceration of the left leg, Muscle Group XII (evaluated as 20 percent disabling); and, (v) Lumbosacral strain with degenerative disc disease at L5-S1 (evaluated as 20 percent disabling). 

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2014).

The evidence of record is conflicting as to whether the Veteran has loss of use of the lower extremities due to his service-connected right and left lower extremities, as he has alleged.  For example, a December 2008 VA treatment report reflects that the Veteran had impairment secondary to severe right knee arthritis and left ankle arthritis, a disability for which service connection has not been established.  The Veteran was issued a hinged-knee brace and scooter.  (See December 2008 VA treatment report).  In an October 2010 report, Dr. M. K., opined that the Veteran's "ankle" and back conditions had placed him in a motorized scooter in order to get around any distances.  (See October 2010 report, prepared by Dr. M. K.).  Private reports, prepared by Dr. M. K. and Ivy Rehab Network, dated in July and August 2012, respectively, reflect that the Veteran underwent a right total knee replacement in July 2012.  An August 2012 report reflects that the Veteran's overall rehabilitation potential was described as "good."  (See July and August 2012 reports, prepared by M. K., M. D. and Ivy Rehab Network, respectively).  A February 2014 VA treatment report reflects that the Veteran indicated that he was able to walk, but that he used a walker when his knee pain increased.  (See VA treatment report, dated in late February 2014).  In an April 2014 report, associated with the Veteran's application for a handicap parking permit, Dr. M. K. checked boxes indicating that the Veteran was severely and permanently disabled and could not walk without the use of or assistance from a brace, cane, crutch, or another person, prosthetic device, wheelchair or other assistive device.  Dr. M. K. also checked a box indicating that the Veteran was severely and permanently limited in his ability to walk because of an arthritic, neurological or orthopedic condition or was unable to walk 200 feet without stopping to rest.  (See April 2014 report, prepared by Dr. M. K. attached to the Veteran's State of New Jersey handicap parking permit).  

A May 2014 VA knee examination report reflects that the Veteran used a cane to ambulate; had flexion and extension of the right knee without pain to 120 and zero degrees, respectively.  He had 5/5 strength in the right and left lower extremities.  There was no evidence of any instability or subluxation of the right knee.  The VA examiner indicated that there was no evidence that effective right knee function remained other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  (See May 2014 VA knee examination report).  

The Board finds that the above-cited evidence provides an incomplete and conflicting view of the Veteran's overall disability picture, and does not include consideration of the service-connected left leg disability.  Thus, in view of the conflicting and incomplete evidence, the Board finds that the Veteran should be afforded a VA examination to determine whether he meets the criteria for specially adapted housing.  

B. Procedural Development

Issuance of SOC-Automobile and Adaptive equipment or Adaptive equipment only

As noted in the Introduction, the RO denied the claim of entitlement to automobile and adaptive equipment or adaptive equipment only in an April 2014 rating action.  VA received the Veteran's notice of disagreement on this issue in January 2015.  (See VA Form 21-0958, Notice of Disagreement, received by VA in January 2015).  The RO has not issued a SOC that addresses this issue; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29; and Manlincon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records pertaining to the Veteran from the Community Based Outpatient Clinic in Brick, New Jersey for the period from September 2014 to the present.  If such records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them.

2.  Following completion of the above, schedule the Veteran for an examination to determine his eligibility for specially adapted housing at a VA medical facility. 

The Veteran's physical claims files and electronic claims file must be made available to the examiner in connection with the examination for review of pertinent documents therein.  Any essential tests and studies, which are not already of record, should be accomplished. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a) The loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The VA examiner is advised that the Veteran contends that he is entitled to specially adapted housing because he is unable to ambulate without an assistive device because of his service-connected residuals of a right total knee replacement and laceration of the left leg, Muscle Group XII.

d) loss or permanent loss of use of one or both feet. 

e) ankylosis of one or both knees or one or both hips. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed.  

f) The examiner must reconcile his or her opinion with the following evidence, to include, but not limited to: (i) Veteran's April 2013 hearing testimony; (ii) February 2014 VA treatment report, containing the Veteran's statement that he was able to walk except for when his knee pain increased, at which point he used a scooter; (iii) Dr. M. K.'s October 2010 opinion, wherein he opined that the Veteran's "ankle" and back conditions had placed him in a motorized scooter in order to get around any distance; and, (iv) Dr. M. K.'s April 2014 statement prepared in conjunction with the Veteran's application for a handicap parking permit, reflecting that the Veteran was severely and permanently limited in his ability to walk without the use of, or assistance from, a brace, cane, crutch, or another person, prosthetic device, wheelchair or other assistive device, and was severely and permanently limited in the ability to walk because of an arthritic, neurological or orthopedic condition or was unable to walk 200 feet without stopping to rest. 

A complete rationale must be provided for all opinions expressed.  If the VA examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Furnish the Veteran and his representative with a SOC pertaining to the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

4.  After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claim of entitlement to specially adaptive housing.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

